Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Election/Restrictions
Applicant's election of Species 2, claims 1-12 and 20 is acknowledged. 
This election is made with traverse such that “Species 4 can be derived from Species 2 by further processing”.  The examiner respectfully traverses.  The gap in Species 2 is a “soft” or hollow or empty/air gap filled with air, gas or liquid, whereas, the gap in Species 4 is solidily gap that is intensively structured with a solid metal which resulted in a totally distinct embodiment.
Claim 9 is belong to Species 4 (e.g. Fig. 6 with filled metal gap), thus, it will be withdrawn as non-elected claim along with non-elected claims 13-19.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US. Pub. 2017/0199037).
Regarding claim 1, Jain anticipates an integrated photonics chip comprising: a waveguide coil (110) comprising a plurality of waveguide (118, 119, 120) turns looping around a central area enclosed by the waveguide coil, each waveguide turn being parallel to adjacent waveguide turns; and a structural modification (e.g. doped cladding spaced provided between waveguides) introduced on either side of each waveguide turn to reduce crosstalk between the adjacent waveguide turns, thereby increasing a spatial density of waveguide turns that can be fabricated within a predetermined area of the integrated photonics chip (Fig. 3b and Fig. 4a).

    PNG
    media_image1.png
    426
    705
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    447
    632
    media_image2.png
    Greyscale


Regarding claims 2-4, Jain further anticipates that the predetermined area depends on an exposure field of a reticle used to fabricate the waveguide coil with the plurality of turns; wherein the waveguide coil is used as a rotational sensing element of an optical gyroscope; wherein increasing spatial density of waveguide turns increases the central area enclosed within the waveguide coil, as well as increases a number of waveguide turns enclosing the central area, thereby increasing sensitivity of the rotational sensing element (see Fig. 3b and Fig. 4a).
Regarding claims 5-7, Jain further anticipates that each waveguide turn comprises a waveguide core sandwiched between an upper cladding and a lower cladding; wherein the waveguide core comprises silicon nitride and the upper cladding and lower cladding comprise oxide; wherein the structural modification comprises a gap (see Fig. 3b and Fig. 4a).
Regarding claim 20, Jain further anticipates that a pitch between adjacent waveguide turns is in the range of 10 micron (see Fig. 4a).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…the gap comprises an air gap”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Thus, claims 10-12 are also objected as depending on claim 8.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Rickman et al. (US. Pat. 6,163,632).
McDearmon (US. Pat. 4,904,863).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883